By the Court.
Thompson recovered a judgment against Lind:say in a justice’s court, August 8, 1856. 1'n due time and form Lindsay entered bail for appeal tó the common *pleas, and ■on December 8, 1857, filed a transcript from the justice’s docket in the office of the clerk of the common pleas. The law, however, 'had provided for a term of the common pleas to be held in October, 1856; but because of the failure of a judge to attend, no court was, held then, nor until the February term, 1857. At the latter term, Thompson moved the court to dismiss the appeal, for the rea.son that the transcript had not been filed in the office of the clerk -of the common pleas, 11 on or before the second day of the term thereof next following such appeal.” Swan’s Rev. Stat. 517, sec. 113. The common pleas sustained the motion and dismissed the ■appeal, and the district court, on error, affirmed the action of the .common pleas: Held, that this was right.

Judgment affirmed.